COURT OF APPEALS
                                         FOURTH COURT OF APPEALS DISTRICT                           KEITHE UOITLI-
SANDEE BRYAN MARION
                                           CADENA-REEVES JUSTICE CENTER                             CLERK OF COURT
  CHIEF JUSTICE
KAREN ANQELINI                                300 DOLOROSA, SUITE 3201)
MARIA!.VN BARNARD                           SAN ANTONIO. TEXAS 7K2O?-3O37
                                          WWW.TXC0URTS,GOVMTHCOA.ASPX                                 TELEPHONE
REBECAC. MARTINEZ
PATRICIA O.ALVAREZ                                                                                   (210)335-263?
LUZ ELENA D. CHAPA
JASON PULL1AM                                                                                        FACSIMILE NO
 JUSTICES
                                                                                                      (210)335-2762

                                                January 12. 2015




       Dan Pozza                                                      James Jones Jr.
       Law Offices of Dan Pozza                                       Jones and Gonzalez, an Association
       239 East Commerce Street                                       5601 San Dario Ave., Ste. 5
       San Antonio. TX 78205                                          Laredo, TX 78041-3011




        RE:     Court of Appeals Number:      04-14-00897-CV
                Style:                        In (he Estate of William Thomas Booth, deceased


        Dear Counsel:


              After reviewing the parties' addendums lo the Civil Docketing Statement in the above-
        numbered and styled appeal, the court has determined that this dispute is appropriate for referral
        to an Alternative Dispute Resolution (ADR) procedure. See TEX. ClV. PRAC. & REM. Code Ann.
        § 154.021 (Vernon 2005). The court intends to order the parlies to mediate after the court
        determines thai it has jurisdiction to consider the appeal upon our receipt of the clerk's record.

               The court encourages the parties lo proceed to mediation prior to being ordered to do so.
        If the parties agree to mediate, the parties should notify Margaret Adams, the court's legal
        assistant in charge of ADR. The court will entertain a request to extend the appellate deadline for
        filing the reporter's record to enable the parties to concentrate on the scheduling and completion
        of the mediation process. Any communications regarding mediation should be directed to
        Margaret Adams, (210) 335-3854.


                On behalf of the entire Court. 1 thank you for your cooperation in this matler.


                                                              Very truly yours.



                                                              Marialvn Barnard, Justice
        MB/ma


        cc;     Ad;in Gonzalez 111
                Chris Heinrichs